Citation Nr: 1539149	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as bronchitis and asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The August 2010 rating decision, in pertinent part, denied service connection for a respiratory disorder.  In May 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in April 2013, and the Veteran filed a Substantive Appeal (VA Form 9) in May 2013.  The claims file was subsequently transferred to the RO in Milwaukee, Wisconsin.  

In August 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In August 2009, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he designated Minnesota Department of Veterans Affairs as his representative.  Subsequently, the Veteran submitted another VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he designated The American Legion as his representative in August 2011, and in September 2011, he submitted another VA Form 21-22 designating Vietnam Veterans of America as his representative.  Most recently, in May 2014, the Veteran submitted a VA Form 21-22 in which he designated Veterans of Foreign Wars of the United States as his representative.  Therefore, the Board recognizes the changes in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran has a respiratory disorder, to include rapid airway disease and asthma, that was incurred in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a respiratory disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the claim for service connection for a respiratory disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act and implementing regulations.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his respiratory disorder is due to chemical exposure during his period of service.  Service personnel records show that the Veteran's military occupational specialty was that of machinery repairman.  

In the present case, the Veteran has a current diagnosis of a respiratory disorder.  Specifically, the medical evidence of record, including VA and private medical records dated from September 1997 to March 2013 and a January 2013 VA examination, reveal that the Veteran has asthma and restrictive/rapid airway disease.  A February 1981 VA medical record also reveals that the Veteran received treatment for viral upper respiratory infection (URI).    

The Board also finds that there is evidence of in-service treatment for a respiratory disorder.  Service treatment records show that the Veteran received treatment for bronchitis and asthma in February 1977, July 1977, September 1977, and October 1977.  On separation examination in May 1980, the Veteran reported a 2-year history of shortness of breath and frequent bronchitis.  He also indicated that he had intrinsic asthma and chronic or frequent colds.  He stated that he had not had any respiratory problems since September 1977.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence is at least in relative equipoise as to whether the Veteran's respiratory disorder had its onset in service.  

A March 2012 lay statement from the Veteran's friends reported that they had known the Veteran since 1981.  They stated that after the Veteran had just gotten out of service, he began attending their church.  They indicated that they had socialized with the Veteran and his family throughout the years.  They maintained that when they were socializing with the Veteran, they had noticed a persistent cough that was like a "smoker's cough" even though the Veteran did not smoke.  The Veteran's friends also stated that although they currently saw the Veteran less frequently due to other commitments, they had noticed the continued respiratory problems.    

In a December 2012 letter, the Veteran's private physician stated that he had been treating the Veteran since 1997 for asthma.  He opined that the Veteran's current intermittent asthma was related to the Veteran's exposure to pulmonary toxins during service.  He reported that he had reviewed the Veteran's service treatment records and that he believed that the in-service respiratory condition was as likely as not the same as the Veteran's current respiratory condition.      

On VA examination in January 2013, the Veteran reported that he had been short of breath and had breathing problems in 1977 when he served in the Navy.  He denied a history of asthma prior to military service.  He indicated that he had been diagnosed with asthma in service and sent back to his ship with no treatment.  After examination, the examiner diagnosed the Veteran with asthma.  The examiner opined that it was less likely than not that the Veteran's asthma had been incurred in or caused by service.  She explained that the Veteran had only been seen for asthma once in 1977 during service.  She also stated that the Veteran had reported being diagnosed with asthma about 4 to 5 years ago in approximately 2008 or 2009, and he had not had ongoing chronic treatment for asthma until more than 20 years after discharge from service.  In a subsequent January 2013 VA addendum opinion, the examiner reviewed the Veteran's entire claims file.  She noted that the Veteran had been treated for asthma and rapid airway disease by his private physician since 1997, which was 19 years after discharge from service.  Based on this review of the new information, she again opined that it was less likely than not that the Veteran's current asthma was related to service, finding that the onset of the Veteran's respiratory disorder was 19 years after discharge from service.                

On balance, the Board notes that both of the medical opinions that were obtained or submitted were rendered by appropriate medical professionals.  Additionally, the opinions were based on a review of the Veteran's service treatment records and supported by medically plausible rationale.  While the January 2013 VA examiner found that there had been a 19 year gap between discharge from service and an initial diagnosis of a respiratory disorder, the Board notes that the Veteran did receive treatment for viral URI in February 1981, within 1 year after discharge of service.  Moreover, the Veteran's friends reported in a March 2012 lay statement that they had witnessed the Veteran's continuous respiratory problems since 1981.  For these reasons, the Board cannot find the negative January 2013 VA opinion to be more probative than that of the positive December 2012 private opinion.  Similarly, the Board cannot find that the positive December 2012 private opinion is more probative than the negative January 2013 VA opinion.  Thus, the overall record is in relative equipoise as to whether the Veteran's respiratory disorder, to include rapid airway disease and asthma, is due to his period of service.         

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a respiratory disorder, to include rapid airway disease and asthma, have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2015).
      

ORDER

Entitlement to service connection for a respiratory disorder, to include rapid airway disease and asthma, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


